Citation Nr: 1410957	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-16 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for acute myelomonocytic leukemia (AML), to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from July 1965 to July 1969.

This matter came before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

The Veteran and his wife testified before the undersigned Acting Veterans Law Judge in August 2011.  A transcript of his hearing has been associated with the record.  

In October 2011, the Board requested an opinion from an independent medical expert.  That opinion was received in February 2012.  Pursuant to the provisions of 38 C.F.R. § 20.903, the Board provided a copy of the opinion to the Veteran.  His representative responded with written argument in April 2012.

In July 2012 the Board denied the Veteran's claim.  He appealed to the United States Court of Appeals for Veterans Claims (Court).  In March 2013, the Court granted the parties' joint motion for remand, and returned the matter to the Board for additional consideration and readjudication.  


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran's AML is related to service.



CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, AML was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303. 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In light of the Board's grant of service connection AML, further discussion of the VCAA is not necessary.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A Veteran who "served in the Republic of Vietnam" between January 9, 1962, and May 7, 1975, is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The record in this case confirms that the Veteran served in Vietnam during the pertinent period.  As such, he is presumed to have been exposed to Agent Orange during service.

Furthermore, VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents.  Those diseases that are listed at 38 C.F.R. § 3.309(e) shall be presumptively service-connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.   

The provisions for presumptive service connection nonetheless do not preclude a claimant from establishing service connection with proof of actual direct causation, on the basis that his exposure to Agent Orange led to the development of the claimed disability after service.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

As an initial matter, the Board observes that AML is not among those diseases that are listed at 38 C.F.R. § 3.309(e), and that thus, service connection is not warranted on a presumptive basis.

The record contains various opinions regarding whether the Veteran's AML is related to his presumed herbicide exposure during service.  In March 2010, K.B.M., M.D., professor of medicine and associate chief of hematology and oncology at Tufts Medical Center, stated that he was the Veteran's physician.  He indicated that the Veteran had been diagnosed with AML in February 2008 and provided details concerning treatment.  He noted that Dioxin, Agent Orange-TCDD, was a known human carcinogen.  He stated that Dioxin, both in in-vitro and in experimental models, had been documented to damage hermatopieoetic stem cells, and that studies in long term follow-up of individuals exposed to Dioxin had demonstrated an increased risk for the development of hematologic neoplasms, including various types of leukemia such as AML.  He further noted that dioxin had a long tissue half life and that therefore the late occurrence of the development of hematological malignancies was not unexpected.  He indicated that the mechanism of dioxin carcinogenic had been extensively studied, and that the mechanisms caused by dioxin had been repeatedly shown to be implicated in the pathogeneses of AML.  He opined that the Veteran's exposure to dioxin contributed to the development of his AML.

In April 2011, VA's Director, Environmental Agents Service opined that it was unlikely that the Veteran's AML resulted from exposure to Agent Orange.  He noted that AML was the most common form of acute leukemia, and that risk factors included high doses of ionizing radiation, occupation exposure to benzene, and exposure to some medications used in chemotherapy.  He also noted that tobacco use was thought to account for about 20 percent of all AML cases.  He pointed out that the Institute of Medicine (IOM) review, Veterans and Agent Orange, Update 8008 thoroughly reviewed all previous IOM reports and new research on the association between leukemia and exposure to Agent Orange.  He indicated that the conclusion was that there was inadequate or insufficient evidence to determine whether there was an association between Agent Orange and leukemias in general, with the exception of subtypes of chronic B-cell leukemias.  

In February 2012, an independent medical examiner reviewed the file and provided an opinion.  He noted that the medical literature was particularly devoid of information relating AML risk to Agent Orange.  He indicated that dioxin, a component or Agent Orange, was a known carcinogen, and that exposure carried the risk of genetic mutation which increased with dose and duration of exposure.  He noted that the Veteran had other risk factors, such as smoking, which had been implicated by the Surgeon General as a risk factor for AML.  He noted that the Veteran also had exposure to petroleum products, although the nature of the compounds was not clear from the record.  He acknowledged that there was no specific genetic signature that unambiguously identified a cancer as dioxin related.  He indicated that, given the lack of evidence implicating dioxin in AML, the presence of other contributing factors, and the prolonged period between exposure and development of disease, he could not conclude that the Veteran's exposure was a causative factor, especially to the degree that it conferred a 50 percent greater risk.

In an April 2012 statement, Dr. M. reiterated much of the information in his March 2010 correspondence.  He added that in a 20 year mortality study of survivors of a 1976 chemical plant accident, the survivors exposed to a non-fatal amount of dioxin had a significant increase in the incidence of myeloid leukemias and lung cancer.  He acknowledged that the Veteran had other factors that increased his risk of both leukemia and lung cancer, but argued that exposure to dioxin further increased his risk for the development of AML and lung cancer.  He opined that the Veteran's exposure to dioxin more likely than not contributed to the development of his acute leukemia.  

In a January 2014 statement, Dr. M. noted that dioxin altered cellular signaling and  had been shown to increase the cancer formation and enhance cancer formation in the presence of other carcinogens.  He indicated that such mechanisms had been repeatedly shown to be implicated in the pathogeneses of acute myeloblastic leukemias and lung cancer.  He stated that he had reviewed the VA medical opinions and concurred with the statement that there was insufficient evidence to rule out a potential association between dioxin exposure in individuals exposed to other carcinogens and the development of AML.  He acknowledged the VA opinion's comment regarding the Veteran's tobacco use and its association with an increased risk of AML.  He further stated that, considering the role of dioxin as a promoter of cancers and the known increased risk of hematologic malignancies in individuals exposed to dioxin, he believed that it was more likely than not that the Veteran's exposure to dioxin increased his risk for cancers and resulted in his AML.  

Having reviewed the conflicting medical evidence of record, the Board concludes that the evidence is in relative equipoise as to whether the Veteran's AML is related to Agent Orange exposure.  In reaching this conclusion, the Board acknowledges the IOM's conclusion regarding leukemia and Agent Orange exposure, to include his consideration of other contritubing factors.  However, the Board is compelled by the competent statements of Dr. M., a specialist in hematology and oncology and the Veteran's treating physician, regarding this individual case.  In fact, Dr. M. specifically addressed the IOM's conclusions in his most recent correspondence and indicated that he agreed with the statement that there was insufficient evidence to rule out a potential association between dioxin exposure in those exposed to other carcinogens and the development of AML.  Notably, Dr. M. has reviewed the other opinions of record and acknowledged the conclusions of the physicians who authored them, but has ultimately concluded that in this individual case, it is more likely than not that the Veteran's exposure to dioxin increased his risk for cancers and resulted in his AML.  

In light of the above discussion, the Board finds that there is an approximate balance of positive and negative evidence regarding the merits of this issue, and that doubt should be resolved in favor of the Veteran.  Accordingly, service connection for AML is granted.


ORDER

Entitlement to service connection for AML is granted.



____________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


